


109 HR 6076 IH: To extend the generalized system of preferences program

U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6076
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2006
			Mr. Rangel (for
			 himself, Mr. McDermott,
			 Mr. Cardin,
			 Mr. Levin, and
			 Mr. Becerra) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To extend the generalized system of preferences program
		  under the Trade Act of 1974, to extend the Andean Trade Preference Act, to
		  extend certain trade preferences under the African Growth and Opportunity Act,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Trade Program Extension Act of 2006.
		2.FindingsCongress finds the following:
			(1)Title V of the Trade Act of 1974 (relating
			 to the generalized system of preferences), the Andean Trade Preference Act, and
			 the African Growth and Opportunity Act have played an important role in
			 advancing United States trade policy goals, providing important benefits to
			 United States workers, farmers, and businesses, and helping to trigger
			 sustainable economic growth in developing countries for more than 30 years.
			(2)A
			 key United States trade policy goal relating to the future of these programs is
			 to ensure that they continue to meet their stated goals; and, in particular, in
			 regard to the African Growth and Opportunity Act, that it provide the
			 continuity, stability, and predictability necessary to establish by 2020 a
			 stable and globally competitive textile and apparel industry in Africa.
			3.Extension of
			 generalized system of preferencesSection 505 of the Trade Act of 1974 (19
			 U.S.C. 2465) is amended by striking 2006 and inserting
			 2008.
		4.Extension of
			 Andean Trade Preference ActSection 208 of the Andean Trade Preference
			 Act (19 U.S.C. 3206) is amended by striking 2006 and inserting
			 2008.
		5.
			 African Growth and Opportunity Act
			(a)Preferential
			 treatment of apparel articlesSection 112(b)(3)(B) of the African
			 Growth and Opportunity Act (19 U.S.C. 3721(b)(3)(B)) is amended—
				(1)in clause (i), by
			 striking 2007 and inserting 2008;
				(2)in clause
			 (ii)—
					(A)by striking
			 and at the end of subclause (III);
					(B)in subclause
			 (IV)—
						(i)by
			 striking 1.6071 percent and inserting 3.2143
			 percent; and
						(ii)by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the
			 end the following:
						
							(V)3.5 percent for the 1-year period beginning
				October 1, 2007.
							;
				
					(3)in clause
			 (iii)—
					(A)by striking
			 and at the end of subclause (II);
					(B)by striking the
			 period at the end of subclause (III) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(IV)Mauritius.
							;
				and
					(4)by
			 striking clause (iv).
				(b)HearingsThe Committee on Ways and Means of the
			 House of Representatives and the Committee on Finance of the Senate shall
			 conduct hearings in the 110th Congress on—
				(1)the future of
			 trade preference programs under the African Growth and Opportunity Act, the
			 Andean Trade Preference Act, the Caribbean Basin Economic Recovery Act, and
			 title V of the Trade Act of 1974 (relating to the generalized system of
			 preferences);
				(2)the efficacy of
			 those trade preference programs, including the impact of product exclusions and
			 rules of origin in promoting trade with beneficiary countries; and
				(3)the relationship
			 of those trade preference programs to negotiations in the World Trade
			 Organization Doha Development Agenda, including negotiations toward liberalized
			 trade in goods and services and enhanced opportunities for the least developed
			 countries.
				
